DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/16/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. A copy of the English translation has been received for Foreign Reference Cite No. 4; however, no copy of the reference has been received. A copy of NPL Cite. No. 4 and 8 have not been received.

Response to Amendment
The amendment filed on 12/16/2021 was accepted and entered.  Accordingly, claim(s) 7, 14, and 16-17 has/have been amended.  Claim(s) 15 has/have been cancelled.  No claim(s) has/have been newly added.  Thus, claims 1-14 and 16-18 are 

Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 9,568,423 and 10,648,913 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Wagenknecht on 01/03/2022.

The application has been amended as follows: 
Claim 12. (Amended) The system according to claim 11, wherein the system further comprises light splitting optics between the flow channel and detector subsystem; and the light collecting and light splitting optics are shared to collect light emitted from each of the optical interrogation zones and to split light into multiple light detection channels.

Allowable Subject Matter
Claims 1-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Martin et al. (US 4,573,796) teaches a system and method for detecting signal components of light induced by multiple excitation sources (Fig. 1), comprising: 
a flow channel (16) configured for the flow of particles, the flow channel comprising at least two spatially separated optical interrogation zones (Fig. 1); 
a non-modulating excitation source that directs a light beam of a first wavelength at a near constant intensity onto a first of the optical interrogation zones; a modulating excitation source that directs a light beam of a second wavelength with an intensity modulated over time at a modulating frequency onto a second of the optical interrogation zones, wherein the second wavelength is different from the first wavelength (18; 50; col. 4, line 5); 
a detector subsystem comprising a set of detectors configured to detect light emitted from particles flowing through the at least two optical interrogation zones and to convert the detected light into electrical signals (32; 34); and 
a processor configured to receive electrical signals from the detector subsystem and to determine signal components from the light detected from each of the optical interrogation zones (40; 42; 30; Abstract).

Nerin et al. (US 2008/0283754) teaches a system and method for detecting signal components of light induced by multiple excitation sources (Abstract), comprising: 

a non-modulating excitation source that directs a light beam of a first wavelength at a near constant intensity onto a first of the optical interrogation zones; a modulating excitation source that directs a light beam of a second wavelength with an intensity modulated over time at a modulating frequency onto a second of the optical interrogation zones, wherein the second wavelength is different from the first wavelength ([0082]; [0085]); 
a detector subsystem comprising a set of detectors configured to detect light emitted from particles flowing through the optical interrogation zone and to convert the detected light into electrical signals (DF); and 
a processor configured to receive electrical signals from the detector subsystem and to determine signal components from the light detected from each of the optical interrogation zones (MA; DRF, SF; [0085]).

Durack et al. (WO2011/003073) teaches a flow cytometry system and method that includes exciting multiple zones, each with a modulated source at a different frequency from the other sources, measuring fluorescent emissions from the multiple zones with a single detector and segregating the emissions using Fourier Transform techniques (Abstract).

The following is a statement of reasons for the indication of allowable subject matter:  
at least two spatially separated optical interrogation zones; a non-modulating excitation source that directs a light beam of a first wavelength at a near constant intensity onto a first of the optical interrogation zones; a modulating excitation source that directs a light beam of a second wavelength with an intensity modulated over time at a modulating frequency onto a second of the optical interrogation zones, wherein the second wavelength is different from the first wavelength; a detector subsystem comprising a set of detectors configured to detect light emitted from particles flowing through the at least two optical interrogation zones and to convert the detected light into a total electrical signal; and a processor configured to receive the total electrical signal from the detector subsystem, to de-modulate electrical signal that is modulated, and to determine signal components from the light detected from each of the optical interrogation zones.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286. The examiner can normally be reached Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/C.F./Examiner, Art Unit 2884